[Cite as In re Guardianship of Thomas, 2017-Ohio-8331.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

In the Matter of the Guardianship of               :
Jacqueline A. Thomas,
                                                   :                No. 17AP-287
(Stephanie Thomas,                                                (Prob. No. 549364)
                                                   :
                Appellant).                                  (REGULAR CALENDAR)
                                                   :


                                          D E C I S I O N

                                   Rendered on October 26, 2017


                On brief:. Stephanie Thomas, pro se.

                 APPEAL from the Franklin County Court of Common Pleas,
                                    Probate Division

TYACK, P.J.
        {¶ 1} Stephanie Thomas is appealing from a judgment entry journalized in the
Probate Court of Franklin County.              She assigns two assignments of error for our
consideration:
                [I.] THE LOWER COURT ERRORED IN VIOLATING ORC
                2111.13, AND 2109.24 AND 2101.24

                [II.] THE LOWER COURT ERRORED IN NOT ALLOWING
                ANY OF THE QUALIFIED FAMILY TO BE GUARDIAN ON
                INRRELEVANT REASONING WHEN THEY MET THE ORC
                REQUIREMENT AND MADE RETALIATION THREAT
                AGAINST FAMILY IN STATEMENT FOR REQUESTING
                GUARDIANSHIP OF THEIR RELATIVE BY MAGISTRATE
                MORRIS.

(Sic passim.)

        {¶ 2} At one time, Stephanie was the guardian for her sister Jacqueline Thomas.
On March 2, 2016, Stephanie was removed based on a finding by a magistrate that
Stephanie lacked the ability to make appropriate decisions for Jacqueline. Stephanie
No. 17AP-287                                                                           2

appealed that decision to this appellate court and, in November 2016, we affirmed
Stephanie's removal.
       {¶ 3} Since then, Jacqueline's mother applied to be guardian but was refused
because the mother did not pass the background check and because she had pending
criminal charges.
       {¶ 4} Then an uncle of Stephanie's applied to be named the guardian, but he
changed his mind. The uncle changed his mind again. He tried to get the guardianship
moved to an adjoining county, but the adjoining county refused to accept it.
       {¶ 5} In September 2016, the Franklin County Guardianship Service Board
applied to be an interim guardian and was appointed guardian. The uncle then renewed
his application to be named the guardian. Stephanie has also tried to be named the
guardian again. Both were denied for separate reasons.
       {¶ 6} Stephanie filed several subsequent court documents but relief was denied
on each for a variety of reasons, including the fact that Stephanie seems to be trying to
practice law without a license.
       {¶ 7} Stephanie cannot represent the interests of others in a court of law. She
cannot represent her sister, her mother, or her uncle. At most, she can represent her own
interests, but she has provided no reason to believe that anything has changed since we
affirmed her removal as guardian.
       {¶ 8} The assignments of error are overruled. The judgment of the Franklin
County Court of Common Pleas, Probate Division, is affirmed.
                                                                      Judgment affirmed.

                          DORRIAN and HORTON, JJ., concur.